Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 5-6, 10 and 36-39, drawn to a chimeric antigen receptor protein comprising an amino acid sequence of SEQ ID No. 1, an immune effector cell comprising the chimeric antigen receptor of claim 1, and a composition comprising the immune effector cell, classified in C07K 14/70578 and C12N 5/0634.
II. Claims 2-7, 10 and 35-39, drawn to an isolated nucleic acid molecule encoding the chimeric antigen receptor of claim 1, a vector comprising the nucleic acid molecule, an immune effector cell comprising the nucleic acid molecule or the vector, and a composition comprising the immune effector cell, classified in C07H 21/04, C12N 15/86 and C12N 5/0634.
III. Claims 8-9, drawn to a method for preparing the immune effector cell comprising a step of transducing the vector of claim 4 into the immune effector cell, classified in C12N 15/63.
IV. Claims 19-26 and 40-45, drawn to a method for treating a disease or disorder associated with CD19 expression by administering the chimeric antigen receptor protein of claim 1 to a patient, classified in A61K 38/00 and A61K 39/00.
V. Claims 19-26 and 40-45, drawn to a method for treating a disease or disorder associated with CD19 expression by administering the nucleic acid encoding the chimeric antigen receptor protein of claim 1, or a vector comprising said nucleic acid to a patient, classified in A61K 48/005.
VI. Claims 19-26 and 40-45, drawn to a method for treating a disease or disorder associated with CD19 expression by administering an immune effector cell comprising the chimeric antigen receptor of claim 1, the nucleic acid encoding the chimeric antigen receptor of claim 1, or a vector comprising said nucleic acid to a patient, classified in A61K 35/12 and A61K 35/17.
Claims 5-6, 10 and 36-39 are generic to inventions I and II.  Claims 19-26 and 40-45 are generic to inventions IV-VI.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are 1) a chimeric antigen receptor that is a protein and an immune effector cell comprising the protein vs. 2) an isolated nucleic acid encoding a chimeric antigen receptor, a vector comprising the nucleic acid and an immune effector cell comprising the nucleic acid.  A protein and a nucleic acid differ in their chemical structures, physical properties and biological functions.  They have different designs and usages.  They are drawn to different scientific considerations.  They have different classifications and require separate searches and the search would not be coextensive.  Thus, inventions I and II are not obvious variants and are patentably distinct from each other.
Inventions I and III are unrelated.  The chimeric antigen receptor protein of invention I is not used or involved in the method of invention III.  They have different classifications and 
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the vector of invention II can be used to transfect rather than transduce the immune effector cells, or the vector of invention II can be used to produce recombinant protein by using non-immune effector cells rather than being used to prepare immune effector cells.  They have different classifications and require separate searches and the search would not be coextensive.  Thus, inventions II and III are not obvious variants and are patentably distinct from each other.
Inventions IV-VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are 1) a method for treating a disease or disorder associated with CD19 expression by administering the chimeric antigen receptor protein to a patient, 2) a method for treating a disease or disorder associated with CD19 expression by administering the nucleic acid encoding the chimeric antigen receptor protein to a patient, and 3) a method for treating a disease or disorder associated with CD19 expression by administering an immune effector cell comprising the chimeric antigen receptor of claim 1, the nucleic acid encoding the chimeric antigen receptor of claim 1, or a vector comprising said nucleic acid to a patient.  A protein, a nucleic acid and a cell differ in their chemical structures and biological functions.  They have different designs, modes of .
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the chimeric antigen protein of invention I can be used to produce an antibody against the chimeric antigen protein rather than being used to treat a disease or disorder in a patient.  They have different classifications and require separate searches and the search would not be coextensive.  Thus, inventions II and IV are not obvious variants and are patentably distinct from each other.
Inventions I and V are unrelated.  The chimeric antigen receptor protein of invention I is not used or involved in the method of invention V.  They have different classifications and require separate searches and the search would not be coextensive.  Thus, inventions I and V are not obvious variants and are patentably distinct from each other.
Inventions I and VI are unrelated.  The chimeric antigen receptor protein of invention I is not used or involved in the method of invention VI.  They have different classifications and require separate searches and the search would not be coextensive.  Thus, inventions I and VI are not obvious variants and are patentably distinct from each other.
II and IV are unrelated.  The nucleic acid or vector of invention II is not used or involved in the method of invention IV.  They have different classifications and require separate searches and the search would not be coextensive.  Thus, inventions II and IV are not obvious variants and are patentably distinct from each other.
Inventions II and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the nucleic acid or vector of invention II can be used to produce recombinant protein or can be used as a DNA probe rather than being used to treat a disease or disorder in a patient.  Inventions II and V have different classifications and require separate search and the search would not be coextensive.  Inventions II and V are not obvious variants and are patentably distinct from each other.
Inventions II and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the immune effector cell of invention II can be used to produce a recombinant protein rather than being used to treat a disease or disorder in a patient.  Inventions II and VI have different classifications and require separate search and the search would not be coextensive.  Inventions II and VI are not obvious variants and are patentably distinct from each other.
 and invention IV-VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are 1) a method for preparing the immune effector cell vs. 2) a method of treating a disease or disorder.  They have different designs, modes of operation and effects.  They are drawn to different methods that differ at least in objectives, method steps, reagents and doses used, schedules used, response variables and criteria of success.  Invention III and inventions IV-VI have different classifications and require separate search and the search would not be coextensive.  Invention III and inventions IV-VI are not obvious variants and are patentably distinct from each other.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different 
         classes/subclasses or electronic resources, or employing different search queries).
(d) the prior art applicable to one invention would not likely be applicable to another 
        invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Upon election of any one of inventions IV-VI, Applicant is required to select one species from the following (From claims 21-23, 25, 40 and 43):
Leukemia, Acute lymphoblastic leukemia,
Lymphoma, B-cell lymphoma, non-Hodgkin’s lymphoma

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 19-20, 24, 26, 41-42 and 44-45 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
(b) The prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632